     Case 2:19-cv-01962-TLN-CKD Document 21 Filed 08/06/20 Page 1 of 2

 1

 2

 3

 4

 5

 6

 7

 8                                      UNITED STATES DISTRICT COURT

 9                           FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    BRIAN KEITH DENT,                                  No. 2:19-cv-01962-TLN-CKD
12                         Plaintiff,
13            v.                                         ORDER
14    LENOIOR PIERETTE, et al.,
15                         Defendants.
16

17          Plaintiff is a state prisoner, proceeding pro se and in forma pauperis in this federal civil

18   rights action filed pursuant to 42 U.S.C. § 1983. On June 19, 2020, this matter was referred to the

19   post-screening ADR pilot project and was stayed for 120 days for the purpose of scheduling a

20   settlement conference. ECF No. 21. On July 30, 2020, counsel for defendants filed a motion to

21   be excluded from the ADR pilot project following a review of plaintiff’s medical claims and the

22   necessity for discovery in order to obtain medical records and administrative appeals related to

23   the claims. ECF No. 20. Without discovery defendants “cannot engage in meaningful settlement

24   discussions.” ECF No. 20 at 2. Upon review of the motion, the court finds good cause to grant

25   defendants’ motion and to lift the stay of this matter.

26          Accordingly, IT IS HEREBY ORDERED that:

27          1. Defendants’ motion to be excluded from the Post-Screening ADR Pilot Project (ECF

28   No. 20) is granted;
                                                        1
     Case 2:19-cv-01962-TLN-CKD Document 21 Filed 08/06/20 Page 2 of 2

 1            2. The stay of this action is lifted; and

 2            3. Defendants shall file a responsive pleading within thirty days from the date of this

 3   order.

 4   Dated: August 5, 2020
                                                          _____________________________________
 5
                                                          CAROLYN K. DELANEY
 6                                                        UNITED STATES MAGISTRATE JUDGE

 7

 8

 9

10

11

12   12/dent1962.optout.docx

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                           2
